           Case 5:19-cv-00958-XR Document 2 Filed 08/07/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                               )
                                                 )
       Plaintiff,                                )   Civil Action Case No.
                                                 )
v.                                               )
                                                 )
JOHN DOE infringer using                         )
IP address 70.112.161.38,                        )
                                                 )
       Defendant.                                )
                                                 )

               CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
       Undersigned certifies that the following listed persons, associations of persons, firms,

partnerships, corporations or other entities (i) have a financial interest in the subject matter in

controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject

matter or in a party that could be substantially affected by the outcome of this proceeding:

       (1) Malibu Media, LLC - Plaintiff; financial interest;

       (2) Colette Pelissier - Owner of Malibu Media, LLC; financial interest in Plaintiff;

       (3) John Doe - Defendant; financial interest; and

       (4) Beik Law Firm, PLLC. - Attorneys for Plaintiff; financial interest.

                                                     Respectfully submitted,


                                                     By: /s/ Paul S. Beik
                                                     Paul S. Beik
                                                     Texas Bar No. 24054444
                                                     BEIK LAW FIRM, PLLC
                                                     8100 Washington Ave., Suite 1000
                                                     Houston, TX 77007
                                                     T: 713-869-6975
                                                     F: 713-868-2262
                                                     E-mail: paul@beiklaw.com
                                                     ATTORNEY FOR PLAINTIFF




                                                 1

CERTIFICATE OF INTERESTED PARTIES
